Citation Nr: 0816666	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-32 441	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.  

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).  

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2004.  Specifically regarding VA's duty to notify, 
the notification to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran submit any evidence he had 
pertaining to his claim.  

While the veteran was not informed of the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), until after these claims were adjudicated, because 
the veteran's service connection claims will be denied, those 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and afforded him an audiological examination in 
furtherance of his claim.  In written correspondence dated in 
April 2006, the veteran indicated that he had no other 
information or evidence to give VA to substantiate his claim.  
VA has no duty to inform or assist that was unmet.

The veteran contends that he has bilateral hearing loss and 
tinnitus that are attributable to acoustic trauma experienced 
during his service aboard an aircraft carrier while in the 
Navy.  The veteran's SMRs show no complaint or treatment 
related to hearing loss.  The report of his separation 
examination shows a whispered voice examination that revealed 
normal hearing acuity of 15/15.  

Of record is the report of a VA audiological evaluation 
conducted in October 2002.  That report noted that the 
veteran complained of having bilateral constant tinnitus 
since his service in the Navy, and also reported possible 
bilateral hearing loss.  Results of audiometric testing, 
which were not reported in detail, showed the right and left 
ears both had "normal 25-2000 sloping to moderate 
sensorineural hearing loss," and both ears had word 
recognition scores of 100 percent.  No diagnosis was provided 
as to the veteran's complained-of tinnitus.  As this was not 
a Compensation and Pension (C&P) examination, no further 
detail was provided, and no opinion was expressed as to 
whether the veteran had hearing loss or tinnitus that was 
related to his military service.  

Of record are numerous treatment reports that contain problem 
lists showing that the veteran complained of hearing loss; 
none of the entries addressed the complaint(s) or provided a 
related diagnosis.  

The veteran was afforded a VA audiological examination in 
October 2004 in connection with this claim.  The audiologist 
reported that during testing he noticed that the veteran's 
test performance did not match the veteran's everyday ability 
or the results of the previous audiometric evaluation.  The 
audiologist also noted that there was a discrepancy between 
interest agreement, indicating that the veteran's responses 
reflected a lack of cooperation with test procedures (though 
the audiologist noted that the veteran's demeanor was 
pleasant).  The audiologist noted that this was indicative of 
functional hearing loss, and therefore he did not pursue 
further testing.  The audiologist stated that an opinion 
could not be provided without valid responses from the 
veteran during testing.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

Here, while the RO has conceded in its statement of the case 
that there was noise exposure in service, there is no 
evidence of record showing that the veteran currently has 
hearing loss that warrants service connection under VA 
standards, and no medical evidence of a nexus between that 
in-service noise exposure and any hearing loss or tinnitus.  
As noted, the veteran's October 2004 audiological evaluation, 
intended to provide a medical nexus opinion, was invalid for 
the reasons the examiner explained.  As a result, there is no 
audiometric data available showing the degree, if any, to 
which the veteran suffers hearing loss.  In other words, 
there is no proof that the veteran satisfies 38 C.F.R. 
§ 3.385.

The Board acknowledges that the earlier audiological 
evaluation in October 2002 noted that the veteran had what 
was characterized by bilaterally normal sloping to moderate 
sensorineural hearing loss at some point above 2000 Hertz 
(but also noted perfect word recognition scores of 100 
percent bilaterally).  Nevertheless, this audiologist 
described the veteran as having only "normal . . . sloping 
to moderate sensorineural hearing loss."  There was no 
indication that he met the specific criteria of 38 C.F.R. 
§ 3.385 or that any such loss was attributable to his 
military service.  See Hensley, supra, at 156 (noting that, 
while the threshold for normal hearing is from zero to 20 dB, 
hearing loss does not constitute a disability for VA purposes 
until the threshold levels described at § 3.385 are met).  In 
fact, the available record indicates that he had normal 
hearing at separation from service, and there is an absence 
of any such complaint for many years after service.  Given 
the evidence suggesting any hearing loss and tinnitus were 
not shown until years after service, and because there is no 
medical nexus evidence linking either to the veteran's period 
of military service, a grant of service connection is not 
warranted.  Even if it were assumed that the veteran now 
meets 38 C.F.R. § 3.385 and has impaired hearing for VA 
purposes, there remains a lack of evidence linking hearing 
loss or tinnitus to his period of military service and the 
in-service noise exposure.

The Board notes that the veteran has asked to be given 
another audiology examination.  It should be pointed out, 
however, that the veteran has already been afforded an 
audiological evaluation in October 2004, which the evidence 
shows was invalidated by the veteran's own conduct.  Under 
these circumstances the Board finds no reason to remand for 
another examination.  See Dusek v. Derwinski, 2 Vet. App. 
519, 522 (1992) (under VA regulations, it is incumbent upon 
the veteran to submit to VA examinations if he is applying 
for, or in receipt of, compensation).  

Finally, the Board notes that the veteran's accredited 
representative contends that service connection should be 
granted because his VA treatment records list diagnoses of 
hearing loss and tinnitus several times.  That is not 
accurate.  All of the cited "diagnoses" are not diagnoses; 
they are merely items identified on problem lists that note 
the veteran's complaints.  

The Board acknowledges the veteran's contention that he has 
bilateral hearing loss and tinnitus that are related to his 
military service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to his claims of hearing loss and tinnitus 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran does not have hearing loss or tinnitus that is 
traceable to disease or injury incurred in or aggravated 
during active military service.


ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


